Citation Nr: 1806931	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  14-13 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for service-connected major depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) for service-connected disabilities prior to April 25, 2014.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had service from March 1972 to April 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, that granted service connection for depression and assigned a 10 percent rating, effective September 2, 2010.  In a January 2014 rating decision, the RO granted a 50 percent rating for this disability and assigned the same effective date.  The Board notes that because the increase and assignment of this evaluation did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

A June 2015 rating decision granted TDIU, effective April 25, 2014.  As a result, the Veteran's claim for TDIU has been recharacterized to include the period prior to April 25, 2014, as reflected on the title page.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is required in this case.

The Veteran's last VA examination for his major depressive disorder was in October 2013.  His symptoms were described as mild at that time.  Since then, VA treatment records indicate increased worsening, to include additional psychiatric diagnoses and treatment, to include bipolar disorder, adjustment disorder, anxiety, possible hypomania, and PTSD.  "VA regulations specifically require the performance of a new medical examination ... [when] 'evidence indicated there has been a material change in a disability or that the current rating may be incorrect.'"  Caffrey v. Brown, 6 Vet. App. 377, 381 (quoting 38 C.F.R. § 3.327(a)) (1994).  In claims for a rating increase, it is first and foremost a priority to ensure that the most current assessment of the service-connected disability picture is of record.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board notes that the issue of entitlement to a total disability rating based on individual unemployability prior to April 25, 2014, cannot be adjudicated until the increased rating issue is addressed because they are intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination in order to assess the current nature and severity of the service-connected major depressive disorder.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  All opinions provided should include a complete rationale regarding the potential occupational and social impairments of the Veteran's service-connected psychiatric disability on his daily life.

2.  After completing the above and conducting any additional development deemed necessary, including obtaining any updated treatment records, readjudicate the claims on appeal in light all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


